Appeal from a judgment of the Erie County Court (Michael L. D’Amico, J.), rendered February 21, 2012. The judgment convicted defendant, upon his plea of guilty, of attempted burglary in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from two judgments convicting him, respectively, upon his plea of guilty of attempted burglary in the third degree (Penal Law §§ 110.00, 140.20), and upon his plea of guilty of grand larceny in the fourth degree (§ 155.30 [5]). Contrary to defendant’s contention in each appeal, the record establishes that he knowingly, voluntarily and intelligently waived the right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]), and that valid waiver forecloses any challenge by defendant to the severity of the sentence in each appeal (see id. at 255; see generally People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]). Present — Smith, J.P., Fahey, Garni, Valentino and Whalen, JJ.